Name: 2013/763/EU: Commission Implementing Decision of 12Ã December 2013 on excluding from European Union financing certain expenditure incurred by the Member States under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF), under the European Agricultural Guarantee Fund (EAGF) and under the European Agricultural Fund for Rural Development (EAFRD) (notified under document C(2013) 8743)
 Type: Decision_IMPL
 Subject Matter: agricultural policy;  economic geography;  EU finance;  European Union law
 Date Published: 2013-12-17

 17.12.2013 EN Official Journal of the European Union L 338/81 COMMISSION IMPLEMENTING DECISION of 12 December 2013 on excluding from European Union financing certain expenditure incurred by the Member States under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF), under the European Agricultural Guarantee Fund (EAGF) and under the European Agricultural Fund for Rural Development (EAFRD) (notified under document C(2013) 8743) (only the Czech, Dutch, English, French, Finnish, German, Greek, Hungarian, Latvian, Portuguese, Romanian, Spanish, Swedish texts are authentic) (2013/763/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy (1), and in particular Article 7(4) thereof, Having regard to Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (2), and in particular Article 31 thereof, Having consulted the Committee on the Agricultural Funds, Whereas: (1) Under Article 7(4) of Regulation (EC) No 1258/1999, and Article 31 of Regulation (EC) No 1290/2005, the Commission is to carry out the necessary verifications, communicate to the Member States the results of these verifications, take note of the comments of the Member States, initiate a bilateral discussion so that an agreement may be reached with the Member States in question, and formally communicate its conclusions to them. (2) The Member States have had an opportunity to request the launch of a conciliation procedure. That opportunity has been used in some cases and the reports issued on the outcome have been examined by the Commission. (3) Under Regulation (EC) No 1258/1999 and Regulation (EC) No 1290/2005, only agricultural expenditure which has been incurred in a way that has not infringed European Union rules may be financed. (4) In the light of the verifications carried out, the outcome of the bilateral discussions and the conciliation procedures, part of the expenditure declared by the Member States does not fulfil this requirement and cannot, therefore, be financed under the EAGGF Guarantee Section, the EAGF and the EAFRD. (5) The amounts that are not recognised as being chargeable to the EAGGF Guarantee Section, the EAGF and the EAFRD should be indicated. Those amounts do not relate to expenditure incurred more than twenty-four months before the Commissions written notification of the results of the verifications to the Member States. (6) As regards the cases covered by this decision, the assessment of the amounts to be excluded on grounds of non-compliance with European Union rules was notified by the Commission to the Member States in a summary report on the subject. (7) This Decision is without prejudice to any financial conclusions that the Commission may draw from the judgments of the Court of Justice in cases pending on 1 September 2013 and relating to its content, HAS ADOPTED THIS DECISION: Article 1 The expenditure itemised in the Annex hereto that has been incurred by the Member States accredited paying agencies and declared under the EAGGF Guarantee Section, under the EAGF or under the EAFRD shall be excluded from European Union financing because it does not comply with European Union rules. Article 2 This Decision is addressed to the Kingdom of Belgium, the Czech Republic, the Federal Republic of Germany, Ireland, the Hellenic Republic, the Kingdom of Spain, the French Republic, the Republic of Latvia, the Grand Duchy of Luxembourg, Hungary, the Kingdom of the Netherlands, the Republic of Austria, the Portuguese Republic, Romania, the Republic of Finland, the Kingdom of Sweden. Done at Brussels, 12 December 2013. For the Commission Dacian CIOLOÃ Member of the Commission (1) OJ L 160, 26.6.1999, p. 103. (2) OJ L 209, 11.8.2005, p. 1. ANNEX MS Measure Financial Year Reason Type % Currency Amount Deductions Financial impact BUDGET ITEM: 6500 CZ Clearance of Accounts - Financial Clearance 2011 administrative errors ONE-OFF EUR  121 357,89 0,00  121 357,89 TOTAL CZ EUR  121 357,89 0,00  121 357,89 6500 TOTAL EUR  121 357,89 0,00  121 357,89 BUDGET ITEM: 6701 AT Direct Decoupled Aid (single payment scheme - SPS) 2007 Weaknesses in the LPIS-GIS, in administrative cross-checks, in the functioning of on-the-spot checks, in application of sanctions and payments ONE-OFF EUR 1 542 856,98 0,00 1 542 856,98 AT Direct Decoupled Aid (single payment scheme - SPS) 2008 Weaknesses in the LPIS-GIS, in administrative cross-checks, in the functioning of on-the-spot checks, in application of sanctions and payments ONE-OFF EUR  362 356,33 0,00  362 356,33 AT Decoupled Direct Aids 2009 Weaknesses in the LPIS-GIS, in administrative cross-checks, in the functioning of on-the-spot checks, in application of sanctions and payments ONE-OFF EUR  322 005,10 0,00  322 005,10 TOTAL AT EUR 2 227 218,41 0,00 2 227 218,41 BE Financial audit - Overshooting 2012 exceeding of ceilings ONE-OFF EUR 8 448,26 8 448,26 0,00 BE Financial audit - Overshooting 2012 exceeding of ceilings ONE-OFF EUR  827 309,72  827 309,72 0,00 TOTAL BE EUR  835 757,98  835 757,98 0,00 DE Direct Decoupled Aid (single payment scheme - SPS) 2008 Weaknesses in LPIS cross-checks and on-the-spot controls measurement tolerance, claim year 2007 ONE-OFF EUR 51 726,31 0,00 51 726,31 DE Decoupled Direct Aids 2009 Weaknesses in LPIS cross-checks and on-the-spot controls measurement tolerance, claim year 2008 ONE-OFF EUR 83 286,41 0,00 83 286,41 DE Financial audit - Late payments and payment deadlines 2012 late payments ONE-OFF EUR 10 670,90 10 670,90 0,00 TOTAL DE EUR  145 683,62 10 670,90  135 012,72 ES Fruit and Vegetables - Operational Programmes 2007 Deficient key controls FLAT RATE 2,00 % EUR  365 658,89 0,00  365 658,89 ES Fruit and Vegetables - Operational Programmes 2007 Deficient key controls FLAT RATE 5,00 % EUR  737 372,81 0,00  737 372,81 ES Fruit and Vegetables - Pre-recognised Producer Groups 2007 Deficient key controls FLAT RATE 5,00 % EUR 1 787,28 0,00 1 787,28 ES Fruit and Vegetables - Operational Programmes 2007 Deficient key controls FLAT RATE 10,00 % EUR  145 740,74 0,00  145 740,74 ES Fruit and Vegetables - Operational Programmes 2007 Specific ineligible expenditure ONE-OFF EUR  919 365,27 0,00  919 365,27 ES Fruit and Vegetables - Operational Programmes 2008 Deficient key controls FLAT RATE 2,00 % EUR  538 517,00 0,00  538 517,00 ES Fruit and Vegetables - Operational Programmes 2008 Deficient key controls FLAT RATE 5,00 % EUR  875 633,57 0,00  875 633,57 ES Fruit and Vegetables - Pre-recognised Producer Groups 2008 Deficient key controls FLAT RATE 5,00 % EUR 3 135,65 0,00 3 135,65 ES Fruit and Vegetables - Operational Programmes 2008 Deficient key controls FLAT RATE 10,00 % EUR 65 004,15 0,00 65 004,15 ES Fruit and Vegetables - Operational Programmes 2008 Specific ineligible expenditure ONE-OFF EUR 1 143 982,20 0,00 1 143 982,20 ES Fruit and Vegetables - Operational Programmes 2009 Deficient key controls FLAT RATE 2,00 % EUR 2 121,76 0,00 2 121,76 ES Fruit and Vegetables - Pre-recognised Producer Groups 2009 Deficient key controls FLAT RATE 5,00 % EUR 1 807,57 0,00 1 807,57 ES Fruit and Vegetables - Operational Programmes 2009 Deficient key controls FLAT RATE 5,00 % EUR  984 848,39 0,00  984 848,39 ES Fruit and Vegetables - Operational Programmes 2009 Deficient key controls FLAT RATE 10,00 % EUR 26 937,72 0,00 26 937,72 ES Fruit and Vegetables - Operational Programmes 2010 Deficient key controls FLAT RATE 2,00 % EUR 1 259,51 0,00 1 259,51 ES Fruit and Vegetables - Pre-recognised Producer Groups 2010 Deficient key controls FLAT RATE 5,00 % EUR 1 629,62 0,00 1 629,62 ES Fruit and Vegetables - Operational Programmes 2010 Deficient key controls FLAT RATE 5,00 % EUR  990 175,71 0,00  990 175,71 ES Fruit and Vegetables - Operational Programmes 2010 Deficient key controls FLAT RATE 10,00 % EUR 169,58 0,00 169,58 ES Fruit and Vegetables - Operational Programmes 2011 Deficient key controls FLAT RATE 5,00 % EUR  979 171,01 0,00  979 171,01 ES Decoupled Direct Aids 2007 Weakness of on the spot check, claim year 2006 FLAT RATE 2,00 % EUR  800 115,89  506,88  799 609,01 ES Other Direct Aids 2007 Weakness of on the spot check, claim year 2006 FLAT RATE 5,00 % EUR 1 000 522,12 0,00 1 000 522,12 ES Decoupled Direct Aids 2008 Weakness of on the spot check, claim year 2006 FLAT RATE 2,00 % EUR 5 160,91 0,21 5 160,70 ES Other Direct Aids 2008 Weakness of on the spot check, claim year 2007 FLAT RATE 2,00 % EUR  338 164,02 0,00  338 164,02 ES Decoupled Direct Aids 2008 Weakness of on the spot check, claim year 2007 FLAT RATE 2,00 % EUR  771 505,81 31,70  771 474,11 ES Other Direct Aids 2008 Weakness of on the spot check, claim year 2006 FLAT RATE 5,00 % EUR 14 378,54 0,00 14 378,54 ES Other Direct Aids 2008 Weakness of on the spot check, claim year 2007 FLAT RATE 5,00 % EUR 63 773,71 0,00 63 773,71 ES Decoupled Direct Aids 2009 Weakness of on the spot check, claim year 2006 FLAT RATE 2,00 % EUR 78,16 0,00 78,16 ES Other Direct Aids 2009 Weakness of on the spot check, claim year 2007 FLAT RATE 2,00 % EUR 2 318,23 0,00 2 318,23 ES Decoupled Direct Aids 2009 Weakness of on the spot check, claim year 2007 FLAT RATE 2,00 % EUR 186,40 0,00 186,40 ES Other Direct Aids 2009 Weakness of on the spot check, claim year 2006 FLAT RATE 5,00 % EUR  727,03 0,00  727,03 ES Decoupled Direct Aids 2010 Weakness of on the spot check, claim year 2006 FLAT RATE 2,00 % EUR 2 293,81 0,00 2 293,81 ES Other Direct Aids 2010 Weakness of on the spot check, claim year 2007 FLAT RATE 2,00 % EUR  468,08 0,00  468,08 ES Decoupled Direct Aids 2010 Weakness of on the spot check, claim year 2007 FLAT RATE 2,00 % EUR 233,66 0,00 233,66 ES Other Direct Aids 2010 Weakness of on the spot check, claim year 2006 FLAT RATE 5,00 % EUR 6 934,44 0,00 6 934,44 ES Other Direct Aids 2010 Weakness of on the spot check, claim year 2007 FLAT RATE 5,00 % EUR  181,82 0,00  181,82 ES Other Direct Aids 2008 Weakness of on the spot check, claim year 2007 FLAT RATE 2,00 % EUR 88 770,49 0,00 88 770,49 ES Decoupled Direct Aids 2008 Weakness of on the spot check, claim year 2007 FLAT RATE 2,00 % EUR  526 475,63 73,61  526 402,02 ES Other Direct Aids 2009 Weakness of on the spot check, claim year 2007 FLAT RATE 2,00 % EUR 25,72 0,00 25,72 ES Decoupled Direct Aids 2009 Weakness of on the spot check, claim year 2007 FLAT RATE 2,00 % EUR  493,99 0,00  493,99 ES Other Direct Aids 2009 Weakness of on the spot check, claim year 2008 FLAT RATE 2,00 % EUR 92 270,35 0,00 92 270,35 ES Decoupled Direct Aids 2009 Weakness of on the spot check, claim year 2008 FLAT RATE 2,00 % EUR  525 914,47 0,00  525 914,47 ES Other Direct Aids 2010 Weakness of on the spot check, claim year 2007 FLAT RATE 2,00 % EUR  236,54 0,00  236,54 ES Decoupled Direct Aids 2010 Weakness of on the spot check, claim year 2007 FLAT RATE 2,00 % EUR  457,10 0,00  457,10 ES Other Direct Aids 2010 Weakness of on the spot check, claim year 2008 FLAT RATE 2,00 % EUR  210,66 0,00  210,66 ES Decoupled Direct Aids 2010 Weakness of on the spot check, claim year 2008 FLAT RATE 2,00 % EUR  803,64 0,00  803,64 ES Entitlements 2009 Recoveries ONE-OFF EUR  152,70 0,10  152,60 ES Entitlements 2009 Undue allocation of special entitlements ONE-OFF EUR 1 316 791,79  838,16 1 315 953,63 ES Entitlements 2010 Forage are non-inclusion FLAT RATE 5,00 % EUR 2 796 719,30 0,00 2 796 719,30 ES Entitlements 2010 National reserve olive sector FLAT RATE 5,00 % EUR 1 467 764,48 0,00 1 467 764,48 ES Entitlements 2010 Force majeure in sugar sector ONE-OFF EUR  169 495,55 0,00  169 495,55 ES Entitlements 2010 Recoveries ONE-OFF EUR  259,91 0,00  259,91 ES Entitlements 2010 Special male premium decoupling ONE-OFF EUR  648 647,61 0,00  648 647,61 ES Entitlements 2010 Undue allocation of special entitlements ONE-OFF EUR 1 334 718,15 0,00 1 334 718,15 ES Financial audit - Overshooting 2011 exceeding of ceilings ONE-OFF EUR  474 315,16  474 315,16 0,00 ES Financial audit - Overshooting 2011 exceeding of ceilings ONE-OFF EUR  116 322,42 1 301 665,74 1 185 343,32 ES Clearance of Accounts - Financial Clearance 2011 ineligible expenditure ONE-OFF EUR 18 632,33 18 632,33 0,00 ES Financial audit - Late payments and payment deadlines 2011 late payments ONE-OFF EUR 42 228,78 42 228,78 0,00 ES Financial audit - Late payments and payment deadlines 2011 late payments ONE-OFF EUR 3 043 215,34 3 043 215,34 0,00 ES Milk - Quota 2011 recovery of milk levy ONE-OFF EUR 135 786,22 135 786,22 0,00 ES Financial audit - Overshooting 2012 exceeding of financial ceilings ONE-OFF EUR 51 193,89 51 193,89 0,00 ES Financial audit - Overshooting 2012 exceeding of financial ceilings ONE-OFF EUR 12 288,65 12 288,65 0,00 ES Financial audit - Late payments and payment deadlines 2012 late payments ONE-OFF EUR  226 009,53  226 009,53 0,00 TOTAL ES EUR 23 606 290,72 5 035 213,86 18 571 076,86 FI Other Direct Aid - Bovines 2009 Non-application of reductions and exclusions (animals not found at on-the-spot controls during the retention period) ONE-OFF EUR 2 455,57 0,00 2 455,57 FI Other Direct Aid - Article 69 of Reg. (EC) No 1782/2003 - only Ovines and Bovines 2009 Non-application of reductions and exclusions (potentially eligible animals, animals without ear tags) ONE-OFF EUR 85 467,41 0,00 85 467,41 FI Other Direct Aid - Bovines 2010 Non-application of reductions and exclusions (animals not found at on-the-spot controls during the retention period) ONE-OFF EUR 4 103,67 0,00 4 103,67 FI Other Direct Aid - Article 69 of Reg. (EC) No 1782/2003 - only Ovines and Bovines 2010 Non-application of reductions and exclusions (potentially eligible animals, animals without ear tags) ONE-OFF EUR  130 869,20 0,00  130 869,20 FI Other Direct Aid - Article 68-72 of Reg. (EC) No 73/2009 2011 Non-application of reductions and exclusions (potentially eligible animals, animals without ear tags) ONE-OFF EUR 87 599,21 0,00 87 599,21 FI Financial audit - Overshooting 2012 exceeding of ceilings ONE-OFF EUR 73 951,98 73 951,98 0,00 TOTAL FI EUR  384 447,04 73 951,98  310 495,06 FR Fruit and Vegetables - Peaches and Pears Processing 2007 Deficiencies in providing the members of producer organisations with the technical means FLAT RATE 10,00 % EUR 28 022,33 0,00 28 022,33 FR Fruit and Vegetables - Tomato Processing 2007 Deficiencies in providing the members of producer organisations with the technical means FLAT RATE 10,00 % EUR 38 019,88 0,00 38 019,88 FR Fruit and Vegetables - Nuts 2007 Deficiencies in providing the members of producer organisations with the technical means ONE-OFF EUR 14 675,50 0,00 14 675,50 FR Fruit and Vegetables - Operational Programmes 2007 Deficiencies in providing the members of producer organisations with the technical means ONE-OFF EUR 10 143 429,40 4 402 146,54 5 741 282,86 FR Fruit and Vegetables - Withdrawals 2007 Deficiencies in providing the members of producer organisations with the technical means ONE-OFF EUR  254 741,35 0,00  254 741,35 FR Fruit and Vegetables - Operational Programmes 2008 Deficiencies in providing the members of producer organisations with the technical means ONE-OFF EUR 7 013 519,75 2 358 665,31 4 654 854,44 FR Fruit and Vegetables - Operational Programmes 2009 Deficiencies in providing the members of producer organisations with the technical means ONE-OFF EUR 93 897,24 0,00 93 897,24 FR Fruit and Vegetables - Operational Programmes 2010 Deficiencies in providing the members of producer organisations with the technical means ONE-OFF EUR 83 200,09 0,00 83 200,09 FR Fruit and Vegetables - Operational Programmes 2011 Deficiencies in providing the members of producer organisations with the technical means ONE-OFF EUR 30 320,94 0,00 30 320,94 FR Cross Compliance 2008 2 GAEC not defined, deficient controls of some SMR, accumulation of reductions, claim year 2007 FLAT RATE 5,00 % EUR 40 391 474,89 11 821,04 40 379 653,85 FR Cross Compliance 2008 Linient sanctioning system, late notifications, claim year 2007 ONE-OFF EUR 11 039 706,01 55 198,55 10 984 507,46 FR Cross Compliance 2009 Deficiencies in controls of some SMR, claim year 2009 FLAT RATE 2,00 % EUR  157 245,53 0,00  157 245,53 FR Cross Compliance 2009 2 GAEC not defined, deficient controls of some SMR, accumulation of reductions, claim year 2007 FLAT RATE 5,00 % EUR 9 493,60 0,28 9 493,32 FR Cross Compliance 2009 2 GAEC not defined, deficient controls of some SMR, accumulation of reductions, claim year 2008 FLAT RATE 5,00 % EUR 40 818 770,14 10 787,66 40 807 982,48 FR Cross Compliance 2009 Linient sanctioning system, late notifications, claim year 2008 ONE-OFF EUR 13 381 038,70 66 906,21 13 314 132,49 FR Cross Compliance 2010 Deficiencies in controls of some SMR, claim year 2009 FLAT RATE 2,00 % EUR 26 673,71 0,00 26 673,71 FR Cross Compliance 2010 Deficiencies in controls of some SMR, claim year 2009 FLAT RATE 2,00 % EUR 16 163 000,23 2 669,27 16 160 330,96 FR Cross Compliance 2010 2 GAEC not defined, deficient controls of some SMR, accumulation of reductions, claim year 2007 FLAT RATE 5,00 % EUR 1 689,23 0,01 1 689,24 FR Cross Compliance 2010 2 GAEC not defined, deficient controls of some SMR, accumulation of reductions, claim year 2008 FLAT RATE 5,00 % EUR 9 628,52 0,56 9 627,96 FR Cross Compliance 2010 Linient sanctioning system, late notifications, accumulation of reductions, claim year 2009 ONE-OFF EUR 15 761 783,07 31 523,60 15 730 259,47 FR Cross Compliance 2011 Deficiencies in controls of some SMR, claim year 2009 FLAT RATE 2,00 % EUR 9 551,86  276,81 9 275,05 FR Cross Compliance 2011 Deficiencies in controls of some SMR, claim year 2009 FLAT RATE 2,00 % EUR 1 881,20 0,00 1 881,20 FR Cross Compliance 2011 2 GAEC not defined, deficient controls of some SMR, accumulation of reductions, claim year 2008 FLAT RATE 5,00 % EUR 8 515,33 0,00 8 515,33 FR Financial audit - Late payments and payment deadlines 2012 late payments ONE-OFF EUR  361 229,20  361 229,20 0,00 FR Clearance of accounts - Conformity Clearance 2009 Error in budgetary allocation: receipts not declared to the Community budget ONE-OFF EUR 35 069,07 0,00 35 069,07 FR Clearance of accounts - Conformity Clearance 2009 Irregularity or negligence in the recovery procedure ONE-OFF EUR 21 037,96 0,00 21 037,96 TOTAL FR EUR  155 893 852,33 7 301 225,02  148 592 627,31 GR Fruit and Vegetables - Tomato Processing 2007 Deficiencies in controls of tally checks, physical checks of the areas, administrative and accounting checks of the producers and finished products, physical and accounting checks on stocks FLAT RATE 5,00 % EUR 1 241 950,67 0,00 1 241 950,67 GR Fruit and Vegetables - Tomato Processing 2008 Deficiencies in controls of tally checks, physical checks of the areas, administrative and accounting checks of the producers and finished products, physical and accounting checks on stocks FLAT RATE 10,00 % EUR 2 115 555,01 0,00 2 115 555,01 GR Fruit and Vegetables - Tomato Processing 2009 Deficiencies in controls of tally checks, physical checks of the areas, administrative and accounting checks of the producers and finished products, physical and accounting checks on stocks FLAT RATE 10,00 % EUR 3 219,00 0,00 3 219,00 GR Other Direct Aid - Article 69 of Reg. (EC) No 1782/2003 - only Ovines and Bovines 2009 Bovine Art.69: Weaknesses in sanctioning system and supervision checks - claim year 2008 FLAT RATE 2,00 % EUR  162 625,79  325,25  162 300,54 GR Other Direct Aid - Article 69 of Reg. (EC) No 1782/2003 - only Ovines and Bovines 2009 Ovine Art.69: on-the-spot controls weaknesses - retention of animals not checked - claim year 2008 FLAT RATE 5,00 % EUR  589 848,52 1 179,70  588 668,82 GR Other Direct Aid - Article 69 of Reg. (EC) No 1782/2003 - only Ovines and Bovines 2009 Bovine Art.69 - Undue payments to individual applicants - claim year 2009 ONE-OFF EUR 49 324,00  986,48 48 337,52 GR Other Direct Aid - Article 69 of Reg. (EC) No 1782/2003 - only Ovines and Bovines 2010 Bovine Art.69: Weaknesses in sanctioning system and supervision checks - claim year 2009 FLAT RATE 2,00 % EUR  159 662,41  660,12  159 002,29 GR Other Direct Aid - Article 69 of Reg. (EC) No 1782/2003 - only Ovines and Bovines 2010 Ovine Art.69: on-the-spot controls weaknesses - retention of animals not checked - claim year 2009 FLAT RATE 5,00 % EUR  626 203,65 29 339,23  596 864,42 GR Other Direct Aid - Article 69 of Reg. (EC) No 1782/2003 - only Ovines and Bovines 2011 Ovine Art.69: on-the-spot controls weaknesses - retention of animals not checked - claim year 2009 FLAT RATE 5,00 % EUR 2 003,17 0,00 2 003,17 GR Entitlements 2008 Forage area non inclusion in 2006 - normal entitlements FLAT RATE 5,00 % EUR 7 020 040,97 7 020 040,97 0,00 GR Entitlements 2008 Forage area non inclusion in 2006 - special entitlements FLAT RATE 5,00 % EUR 3 982 096,46 0,00 3 982 096,46 GR Entitlements 2008 Deficiencies in the national reserve criteria allocation in 2006 FLAT RATE 10,00 % EUR 9 935 755,68 4 967 877,84 4 967 877,84 GR Entitlements 2008 Ineligible beneficiaries of national reserve allocation 2007 ONE-OFF EUR  524 628,25 0,00  524 628,25 GR Entitlements 2008 Miscalculation of regional average of entitlements 2007 ONE-OFF EUR  674 004,06 0,00  674 004,06 GR Entitlements 2008 Miscalculation of the regional average value of entitlements 2006 ONE-OFF EUR 2 786 983,22 0,00 2 786 983,22 GR Entitlements 2008 Partial activation of special entitlements ONE-OFF EUR 1 482 230,85 0,00 1 482 230,85 GR Entitlements 2008 reimboursement due to the overlap with the correction under enquiry AA/2007/007/GR ONE-OFF EUR 0,00  199 280,78 199 280,78 GR Entitlements 2009 Forage area non inclusion in 2006 - normal entitlements FLAT RATE 5,00 % EUR 7 017 232,96 0,00 7 017 232,96 GR Entitlements 2009 Forage area non inclusion in 2006 - special entitlements FLAT RATE 5,00 % EUR 3 947 400,93 0,00 3 947 400,93 GR Entitlements 2009 Deficiencies in the national reserve criteria allocation in 2006 FLAT RATE 10,00 % EUR 9 739 243,02 0,00 9 739 243,02 GR Entitlements 2009 Ineligible beneficiaries of national reserve allocation 2007 ONE-OFF EUR  396 672,82 0,00  396 672,82 GR Entitlements 2009 Miscalculation of regional average of entitlements 2007 ONE-OFF EUR  599 310,06 0,00  599 310,06 GR Entitlements 2009 Miscalculation of the regional average value of entitlements 2006 ONE-OFF EUR 2 730 858,30 0,00 2 730 858,30 GR Entitlements 2009 Partial activation of special entitlements ONE-OFF EUR 1 847 858,89 0,00 1 847 858,89 GR Entitlements 2010 Forage area non inclusion in 2006 - normal entitlements FLAT RATE 5,00 % EUR 7 020 040,97 0,00 7 020 040,97 GR Entitlements 2010 Forage area non inclusion in 2006 - special entitlements FLAT RATE 5,00 % EUR 3 885 929,66 0,00 3 885 929,66 GR Entitlements 2010 Deficiencies in the national reserve criteria allocation in 2006 FLAT RATE 10,00 % EUR 9 691 976,36 0,00 9 691 976,36 GR Entitlements 2010 Ineligible beneficiaries of national reserve allocation 2007 ONE-OFF EUR  365 638,75 0,00  365 638,75 GR Entitlements 2010 Miscalculation of regional average of entitlements 2007 ONE-OFF EUR  565 616,36 0,00  565 616,36 GR Entitlements 2010 Miscalculation of the regional average value of entitlements 2006 ONE-OFF EUR 2 716 046,60 0,00 2 716 046,60 GR Entitlements 2010 Partial activation of special entitlements ONE-OFF EUR 1 884 218,70 0,00 1 884 218,70 GR Cross Compliance 2007 Weaknesses in the cross-compliance control system - Claim year 2006 FLAT RATE 5,00 % EUR 5 325 926,19  484 087,90 4 841 838,29 GR Cross Compliance 2008 Weaknesses in the cross-compliance control system - Claim year 2006 FLAT RATE 5,00 % EUR 29 319,70 46,06 29 273,64 GR Cross Compliance 2008 Weaknesses in the cross-compliance control system - Claim Year 2007 FLAT RATE 5,00 % EUR 11 421 885,77  624 482,52 10 797 403,25 GR Cross Compliance 2009 Weaknesses in the cross-compliance control system - Claim Year 2008 FLAT RATE 2,00 % EUR 4 936 572,90 55 807,14 4 880 765,76 GR Cross Compliance 2009 Weaknesses in the cross-compliance control system - Claim Year 2006 FLAT RATE 5,00 % EUR 20 694,01 14 620,62 6 073,39 GR Cross Compliance 2009 Weaknesses in the cross-compliance control system - Claim Year 2007 FLAT RATE 5,00 % EUR  107 029,89 14 138,96 92 890,93 GR Cross Compliance 2010 Weaknesses in the cross-compliance control system - Claim Year 2008 FLAT RATE 2,00 % EUR  547,38  751,51 204,13 GR Cross Compliance 2010 Weaknesses in the cross-compliance control system - Claim Year 2007 FLAT RATE 5,00 % EUR 57,69 0,00 57,69 GR Milk - Quota 2008 Correction of milk levy ONE-OFF EUR 347,11 347,11 0,00 GR Financial audit - Overshooting 2008 Exceeding of financial ceilings ONE-OFF EUR  737 200,95  825 060,11 87 859,16 GR Financial audit - Late payments and payment deadlines 2008 excess of late payments deadlines ONE-OFF EUR  174 948,49  174 948,49 0,00 GR Financial audit - Late payments and payment deadlines 2008 excess of payment deadlines ONE-OFF EUR 2 448 650,32 2 448 650,32 0,00 TOTAL GR EUR  108 962 655,93 16 861 936,89 92 100 719,04 HU Clearance of Accounts - Conformity Clearance 2011 known error ONE-OFF EUR  336 450,00 0,00  336 450,00 HU Clearance of Accounts - Conformity Clearance 2011 known error ONE-OFF EUR  781,00 0,00  781,00 TOTAL HU EUR  337 231,00 0,00  337 231,00 IE Financial audit - Overshooting 2012 exceeding of financial ceilings ONE-OFF EUR 41 641,57 41 641,57 0,00 TOTAL IE EUR 41 641,57 41 641,57 0,00 LU Decoupled Direct Aids 2009 retroactive recovery/ineligible features/intentionality, claim year 2008 ONE-OFF EUR  161 186,50 0,00  161 186,50 LU Decoupled Direct Aids 2010 retroactive recovery/ineligible features/intentionality, claim year 2009 ONE-OFF EUR 12 003,27 0,00 12 003,27 LU Decoupled Direct Aids 2011 retroactive recovery/ineligible features/intentionality, claim year 2010 ONE-OFF EUR 15 096,97 0,00 15 096,97 LU Financial audit - Overshooting 2012 exceeding of ceilings ONE-OFF EUR 2 597,78 2 597,78 0,00 TOTAL LU EUR  190 884,52 2 597,78  188 286,74 LV Financial audit - Overshooting 2012 exceeding of ceilings ONE-OFF EUR 95,96 95,96 0,00 TOTAL LV EUR 95,96 95,96 0,00 NL Other Direct Aids 2009 Weaknesses in LPIS cross-checks, in on-the-spot-checks and intentionality, claim year 2008 FLAT RATE 3,00 % EUR 15 979,71 0,00 15 979,71 NL Decoupled Direct Aids 2009 Weaknesses in LPIS cross-checks, in on-the-spot-checks and intentionality, claim year 2008 FLAT RATE 3,00 % EUR 20 461 767,83  209,47 20 461 558,36 NL Decoupled Direct Aids 2010 Weaknesses in LPIS cross-checks, in on-the-spot-checks and intentionality, claim year 2008 FLAT RATE 3,00 % EUR 31 702,54 0,00 31 702,54 NL Other Direct Aids 2010 Weaknesses in LPIS cross-checks, in on-the-spot-checks and intentionality, claim year 2008 FLAT RATE 3,00 % EUR 42,24 0,00 42,24 NL Decoupled Direct Aids 2011 Weaknesses in LPIS cross-checks, in on-the-spot-checks and intentionality, claim year 2008 FLAT RATE 3,00 % EUR 1 678,57 0,00 1 678,57 NL Decoupled Direct Aids 2010 Inaccuracy of LPIS-GIS, claim year 2009 ONE-OFF EUR 5 047 207,00 0,00 5 047 207,00 NL Decoupled Direct Aids 2011 Inaccuracy of LPIS-GIS, claim year 2010 ONE-OFF EUR  750 000,00 0,00  750 000,00 NL Financial audit - Late payments and payment deadlines 2012 late payments ONE-OFF EUR 33 831,72 33 831,72 0,00 NL Financial audit - Late payments and payment deadlines 2012 late payments ONE-OFF EUR 91 159,06 91 159,06 0,00 NL Irregularities 2007 Non-reporting of interest in the Annex III table for financial year 2006 ONE-OFF EUR 4 890 879,11 0,00 4 890 879,11 NL Irregularities 2009 Non-reporting of interest in the Annex III table for financial year 2007 ONE-OFF EUR 5 346,88 0,00 5 346,88 NL Irregularities 2009 Non-reporting of interest in the Annex III table for financial year 2008 ONE-OFF EUR 10 459,54 0,00 10 459,54 NL Irregularities 2010 Non-reporting of interest in the Annex III table for financial year 2009 ONE-OFF EUR  310 112,90 0,00  310 112,90 NL Irregularities 2011 Interest not charged on the amounts recovered in financial years 2006-2009 ONE-OFF EUR 60 779,00 0,00 60 779,00 TOTAL NL EUR 31 710 946,10  125 200,25 31 585 745,85 RO Financial audit - Late payments and payment deadlines 2012 late payments ONE-OFF EUR 65 967,69 65 967,69 0,00 TOTAL RO EUR 65 967,69 65 967,69 0,00 SE Financial audit - Overshooting 2012 exceeding of ceilings ONE-OFF EUR 24 704,47 24 704,47 0,00 TOTAL SE EUR 24 704,47 24 704,47 0,00 6701 TOTAL EUR  324 427 377,34 30 378 964,35  294 048 412,99 BUDGET ITEM: 05070107 PT POSEI 2006 reimbursement following judgement in case T-2/11 ONE-OFF EUR 239 045,63 0,00 239 045,63 PT Other Direct Aid - Plant Products (POSEI) 2007 reimbursement following judgement in case T-2/11 ONE-OFF EUR 266 137,96 0,00 266 137,96 TOTAL PT EUR 505 183,59 0,00 505 183,59 05070107 TOTAL EUR 505 183,59 0,00 505 183,59 BUDGET ITEM: 6711 AT Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2007 Weaknesses in the LPIS-GIS and in the functioning of on-the-spot checks ONE-OFF EUR 1 349 639,44 0,00 1 349 639,44 AT Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2008 Weaknesses in the LPIS-GIS and in the functioning of on-the-spot checks ONE-OFF EUR 24 535,35 0,00 24 535,35 AT Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2009 Weaknesses in the LPIS-GIS and in the functioning of on-the-spot checks ONE-OFF EUR 24 349,54 0,00 24 349,54 TOTAL AT EUR 1 398 524,33 0,00 1 398 524,33 DE Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2008 Weaknesses in LPIS cross-checks and on-the-spot controls measurement tolerance, claim year 2007 ONE-OFF EUR 9 971,25 0,00 9 971,25 DE Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2009 Weaknesses in LPIS cross-checks and on-the-spot controls measurement tolerance, claim year 2008 ONE-OFF EUR 6 630,34 0,00 6 630,34 DE Clearance of accounts - Financial Clearance 2009 Most Likely Error ONE-OFF EUR  138 837,34 0,00  138 837,34 TOTAL DE EUR  155 438,93 0,00  155 438,93 ES Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2007 Weakness of on the spot check, claim year 2006 FLAT RATE 5,00 % EUR 11 246,42 0,00 11 246,42 ES Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2008 Weakness of on the spot check, claim year 2007 FLAT RATE 2,00 % EUR 65 926,15 0,00 65 926,15 ES Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2008 Weakness of on the spot check, claim year 2006 FLAT RATE 5,00 % EUR 46 397,27 0,00 46 397,27 ES Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2009 Weakness of on the spot check, claim year 2007 FLAT RATE 2,00 % EUR 3 290,19 0,00 3 290,19 ES Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2009 Weakness of on the spot check, claim year 2006 FLAT RATE 5,00 % EUR  287,56 0,00  287,56 ES Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2010 Weakness of on the spot check, claim year 2007 FLAT RATE 2,00 % EUR  303,12 0,00  303,12 ES Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2010 Weakness of on the spot check, claim year 2006 FLAT RATE 5,00 % EUR 18,30 0,00 18,30 ES Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2008 Weakness of on the spot check, claim year 2007 FLAT RATE 2,00 % EUR 12 901,26 0,00 12 901,26 ES Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2008 Weakness of on the spot check, claim year 2008 FLAT RATE 2,00 % EUR 1 720,07 0,00 1 720,07 ES Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2009 Weakness of on the spot check, claim year 2007 FLAT RATE 2,00 % EUR 3 376,04 0,00 3 376,04 ES Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2009 Weakness of on the spot check, claim year 2008 FLAT RATE 2,00 % EUR 18 020,14 0,00 18 020,14 ES Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2010 Weakness of on the spot check, claim year 2007 FLAT RATE 2,00 % EUR  222,49 0,00  222,49 ES Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2010 Weakness of on the spot check, claim year 2008 FLAT RATE 2,00 % EUR 61,33 0,00 61,33 TOTAL ES EUR  163 733,74 0,00  163 733,74 FI Rural Development EAFRD Axis 1+3 - Investment orientated measures (2007-2013) 2009 weaknesses in verifying reasonableness of costs FLAT RATE 10,00 % EUR  504,30  504,30 0,00 FI Rural Development EAFRD Axis 1+3 - Investment orientated measures (2007-2013) 2009 non-compliance with Art.55 of Reg. (EC) No 1974/2006 ONE-OFF EUR 32 799,76 0,00 32 799,76 FI Rural Development EAFRD Axis 1+3 - Investment orientated measures (2007-2013) 2010 weaknesses in verifying reasonableness of costs FLAT RATE 10,00 % EUR 4 953,65 4 953,65 0,00 FI Rural Development EAFRD Axis 1+3 - Investment orientated measures (2007-2013) 2010 non-compliance with Art.55 of Reg. (EC) No 1974/2006 ONE-OFF EUR  255 575,05 0,00  255 575,05 FI Rural Development EAFRD Axis 1+3 - Investment orientated measures (2007-2013) 2011 weaknesses in verifying reasonableness of costs FLAT RATE 10,00 % EUR 3 752,32 3 752,32 0,00 FI Rural Development EAFRD Axis 1+3 - Investment orientated measures (2007-2013) 2011 non-compliance with Art.55 of Reg. (EC) No 1974/2006 ONE-OFF EUR  301 891,12 0,00  301 891,12 FI Rural Development EAFRD Axis 1+3 - Investment orientated measures (2007-2013) 2012 weaknesses in verifying reasonableness of costs FLAT RATE 10,00 % EUR 4 998,04 4 998,04 0,00 FI Rural Development EAFRD Axis 1+3 - Investment orientated measures (2007-2013) 2012 non-compliance with Art.55 of Reg. (EC) No 1974/2006 ONE-OFF EUR  337 561,65 0,00  337 561,65 TOTAL FI EUR  942 035,89 14 208,31  927 827,58 FR Cross Compliance 2008 2 GAEC not defined, deficient controls of some SMR, accumulation of reductions, claim year 2007 FLAT RATE 5,00 % EUR  900 274,20  105 512,31  794 761,89 FR Cross Compliance 2008 2 GAEC not defined, deficient controls of some SMR, accumulation of reductions, claim year 2008 FLAT RATE 5,00 % EUR 1 375 559,77 0,00 1 375 559,77 FR Cross Compliance 2009 Deficiencies in controls of some SMR, claim year 2009 FLAT RATE 2,00 % EUR  597 967,90 0,00  597 967,90 FR Cross Compliance 2009 2 GAEC not defined, deficient controls of some SMR, accumulation of reductions, claim year 2007 FLAT RATE 5,00 % EUR 13 298,28 0,00 13 298,28 FR Cross Compliance 2009 2 GAEC not defined, deficient controls of some SMR, accumulation of reductions, claim year 2008 FLAT RATE 5,00 % EUR  840 454,15 39 517,83  800 936,32 FR Cross Compliance 2010 Deficiencies in controls of some SMR, claim year 2009 FLAT RATE 2,00 % EUR  293 991,73 0,00  293 991,73 FR Cross Compliance 2010 2 GAEC not defined, deficient controls of some SMR, accumulation of reductions, claim year 2007 FLAT RATE 5,00 % EUR 9 888,16 0,00 9 888,16 FR Cross Compliance 2010 2 GAEC not defined, deficient controls of some SMR, accumulation of reductions, claim year 2008 FLAT RATE 5,00 % EUR 7 095,86 0,00 7 095,86 FR Cross Compliance 2011 Deficiencies in controls of some SMR, claim year 2009 FLAT RATE 2,00 % EUR 1 266,06 0,00 1 266,06 FR Cross Compliance 2011 2 GAEC not defined, deficient controls of some SMR, accumulation of reductions, claim year 2008 FLAT RATE 5,00 % EUR 2 174,86 0,00 2 174,86 FR Clearance of accounts - Conformity Clearance 2009 Irregularity or negligence in the recovery procedure ONE-OFF EUR 4 751,99 0,00 4 751,99 TOTAL FR EUR 4 046 722,96  145 030,14 3 901 692,82 GR Cross Compliance 2010 Weaknesses in the cross-compliance control system - Claim year 2008 FLAT RATE 2,00 % EUR  201 962,44 0,00  201 962,44 GR Cross Compliance 2010 Weaknesses in the cross-compliance control system - Claim year 2007 FLAT RATE 5,00 % EUR  186 826,13 0,00  186 826,13 TOTAL GR EUR  388 788,57 0,00  388 788,57 LU Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2009 retroactive recovery/ineligible features/intentionality, claim year 2008 ONE-OFF EUR 24 894,97 0,00 24 894,97 LU Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2010 retroactive recovery/ineligible features/intentionality, claim year 2009 ONE-OFF EUR 2 068,61 0,00 2 068,61 LU Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2011 retroactive recovery/ineligible features/intentionality, claim year 2010 ONE-OFF EUR 2 293,52 0,00 2 293,52 TOTAL LU EUR 29 257,10 0,00 29 257,10 NL Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2009 Weaknesses in LPIS cross-checks, in on-the-spot-checks and intentionality, claim year 2008 ONE-OFF EUR 3 816 688,00  183 660,73 3 633 027,27 TOTAL NL EUR 3 816 688,00  183 660,73 3 633 027,27 6711 TOTAL EUR 10 941 189,52  342 899,18 10 598 290,34